t c memo united_states tax_court william spencer bach and barbara ruth bach petitioners v commissioner of internal revenue respondent docket no filed date william s bach and barbara r bach pro sese karen e chandler for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency in petitioners' federal_income_tax and additions to tax as follows additions to tax_deficiency sec_6651 sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure percent of the dollar_figure interest due on dollar_figure after concessions the issues for decision are whether petitioners are required to recognize and report gains resulting from their disposition of various partnership interests whether petitioners are entitled to bad_debt deductions for alleged loans from their wholly owned corporation to various partnerships whether petitioners are liable for a tax on a distribution received in from an individual_retirement_plan ira whether petitioners are liable for tax on their excess_contributions to an ira during whether petitioners are liable for an addition_to_tax pursuant to sec_6651 for failure_to_file timely their return whether petitioners are liable for additions to tax pursuant to sec_6653 and b and whether petitioners are liable for an addition_to_tax pursuant to sec_6661 1respondent concedes that dollar_figure of losses disallowed in the notice_of_deficiency is properly deductible there were no unreported gains in the amount of dollar_figure from the sale of stocks and there is an unreported loss of dollar_figure from petitioners' sale of stock funds petitioners concede that dollar_figure of losses disallowed in the notice_of_deficiency is not deductible in unreported rental income of dollar_figure must be included as income in they failed to report interest_income of dollar_figure which must be included in and they received an ira distribution of dollar_figure which they failed to report as income on their federal_income_tax return 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in potomac maryland at the time they filed their petition during and mr bach worked as a real_estate broker for a business known as isi real_estate co which was owned in part by petitioners in addition mr bach was also the sole shareholder of investment syndications inc isi which was incorporated in date during the same years ms bach worked as an accountant for rmr associates inc as of date mr bach was a general_partner of america bradley limited_partnership america bradley the principal business of america bradley was real_estate construction mr bach owned a 5-percent interest in america bradley and had a deficit capital_account balance of dollar_figure as of date the total of all america bradley partners' capital accounts decreased from a deficit of dollar_figure at the beginning of to a deficit of dollar_figure at the end of during mr bach assigned his entire_interest in 3petitioners conducted their real_estate business under the name of isi real_estate co and represented on their schedule c that ms bach owned percent of the business and mr bach owned percent of the business the ownership of the remaining percent of isi real_estate co is unclear from the record america bradley to mr marvin goldstein who assumed mr bach's capital_account as of date mr bach was a general_partner of jama mobile home parks limited_partnership jama the principal business of jama was the rental of trailers in jacksonville florida as of date mr bach owned a 875-percent loss-sharing interest in jama and had a deficit capital_account balance of dollar_figure also as of the beginning of jama had outstanding a total of dollar_figure in mortgages notes and bonds payable in year or more during mr bach made no capital contributions to jama during all the property of jama was sold or foreclosed upon and the partnership filed a final u s partnership return of income form_1065 on form_1065 jama reported a gain of dollar_figure on the sale of its assets on schedule_k-1 partner's share of income credits deductions etc attached to petitioners' return mr bach's allocable share of net gain under sec_1231 was dollar_figure at the time he disposed of hi sec_4although the exact date that mr bach assigned his interest in america bradley to mr goldstein is not clear from the record mr bach received an allocable share of income loss deduction or credit from the partnership during the assignment was treated as taking place at some point during when mr bach's deficit in his capital_account was dollar_figure 5mr bach had a 916-percent profit-sharing interest and ownership of capital interest interest in jama during mr bach had a deficit capital_account balance for his partnership_interest in jama of dollar_figure as of date mr bach was a general_partner of the bay country limited_partnership bay country the principal business of bay country was real_estate rental and construction as of date mr bach owned a 75-percent profit loss and capital-sharing interest in bay country and had a deficit capital_account balance of dollar_figure as of the end of mr bach's share of nonrecourse liabilities was dollar_figure on date the partners sold their interests in bay country to rockville central building corp number one and rockville central building corp number two for dollar_figure mr bach received dollar_figure on the sale of his interest in bay country at the time he sold his interest in bay country mr bach had a deficit capital_account balance of dollar_figure petitioners did not report on their federal_income_tax return any gain regarding the sale of mr bach's partnership_interest in bay country as of date mr bach was a general_partner of the diamond farms limited_partnership diamond farms and had a 25-percent profit loss and ownership of capital interest in the partnership the principal business of diamond farms was the rental of real_estate as of the beginning of mr bach had a deficit balance in his diamond farms capital_account of dollar_figure on date mr bach assigned his interest in diamond farms to mr goldstein on schedule_k-1 attached to petitioners' return mr bach reported his distributive_share of loss from diamond farms in the amount of dollar_figure petitioners' schedule_k-1 also reflects capital contributed during in the amount of dollar_figure which represented mr bach's total deficit capital_account assumed by mr goldstein as of the date of transfer petitioners did not report any gain from the assignment of mr bach's partnership_interest in diamond farms on their federal_income_tax return as of date mr bach was a general and limited_partner of the wazee street limited_partnership wazee street mr bach owned a 44-percent profit loss and ownership of a capital share as a general_partner and a 08-percent share of profits and losses as a limited_partner as of date mr bach had a deficit balance in his wazee street general and limited partner's capital accounts of dollar_figure and dollar_figure respectively mr bach had allocable general and limited partner's shares of nonrecourse partnership debt of dollar_figure and dollar_figure respectively during the property owned by wazee street was foreclosed upon and sold wazee street had outstanding debt as of the date of foreclosure of dollar_figure mr bach's allocable share of the partnership debt at the time of foreclosure was dollar_figure wazee street did not file a partnership return for as of date mr bach owned a 5-percent interest as a general_partner of glenwood joint_venture glenwood also as of date mr bach had a deficit capital_account balance of dollar_figure and an allocable share of nonrecourse liabilities of dollar_figure on date mr bach assigned his interest in glenwood to mr richard segal for consideration of dollar_figure and mr segal and trans international management inc assigned their interests in jama to mr bach mr bach's deficit capital_account balance of dollar_figure did not change between date and the date of assignment petitioners did not report any gain in relation to the disposal of mr bach's interest in glenwood on their federal_income_tax return as of date mr bach was a general and limited_partner of russell street limited_partnership russell street russell street's primary business was investing in real_estate mr bach's percentage interests in russell street as a general and limited_partner were percent and percent respectively as of the beginning of the year mr bach's capital_account for his interest as a general_partner had a deficit balance of dollar_figure sometime in russell street sold all its assets and filed its final tax_return as of the end of mr bach no longer held any partnership_interest in russell street as reported by russell street on the 1987_partnership schedules k-1 mr bach received a general and limited partner's allocable share of net_long-term_capital_gain of dollar_figure and dollar_figure respectively and deductions related to partnership portfolio_income of dollar_figure and dollar_figure respectively as a result of these distributive shares of income and deduction mr bach's general_partner capital_account deficit was reduced to dollar_figure and his limited_partner capital_account deficit was reduced to dollar_figure petitioners did not report any gain in relation to the disposal of mr bach's interest in russell street on their federal_income_tax return on that return petitioners claimed on schedule d capital_gains_and_losses and reconciliation of forms 1099-b long-term_capital_loss carryovers from and from partnerships s_corporations and fiduciaries in the amount of dollar_figure petitioners provided no substantiation to support these claimed losses during petitioners had a number of other transactions which were not reported on schedule d including dollar_figure received from the sale of petitioners' shares in the neuberger berman government money fund dollar_figure received from the sale of petitioners' shares in the guardian mutual_fund dollar_figure received from the sale of petitioners' shares in the manhattan fund inc and dollar_figure from the sale of petitioners' shares in the usaa cornerstone fund in addition to transactions not reported on schedule d of petitioners' return petitioners failed to report rental income of dollar_figure received from solon automated services an ira distribution of dollar_figure received from putnam option income trust and interest_income totaling dollar_figure from various partnerships and banks finally during ms bach contributed dollar_figure to her ira held by putnam option income trust petitioners filed their federal_income_tax return with the internal_revenue_service center at philadelphia pennsylvania on date opinion recognition of gain_or_loss on disposition of partnership interests respondent determined a deficiency for due to capital_gains not reported by petitioners on the disposition of several partnership interests as follows partnership capital_gain america bradley dollar_figure jama big_number bay country big_number diamond farms big_number wazee street big_number glenwood big_number russell street big_number total dollar_figure respondent argues that gain should be recognized in the amount of liabilities petitioners were relieved of when mr bach disposed of his interests in the partnerships these amounts correspond to the deficit balances in mr bach’s capital accounts in the partnerships before the disposition of each partnership_interest at trial and on brief petitioners did not contest the propriety of respondent's determination that those amounts should be considered proceeds from the dispositions of mr bach's partnership interests for purposes of determining his capital_gains petitioners argue that certain transactions involving isi and the partnerships should be factored into our overall determination of their tax_liability petitioners argue that they are entitled to set off gains determined by respondent by bad_debt deductions which were not sec_741 provides in the case of a sale_or_exchange of an interest in a partnership gain_or_loss shall be recognized to the transferor partner such gain_or_loss shall be considered as gain_or_loss from the sale_or_exchange of a capital_asset sec_752 provides in the case of a sale_or_exchange of an interest in a partnership liabilities shall be treated in the same manner as liabilities in connection with the sale_or_exchange of property not associated with partnerships see also 461_us_300 331_us_1 sec_752 provides any decrease in a partner's share of the liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership claimed on their return petitioners contend that various debts of the partnerships arose when loans were made by petitioners to isi which in turn made loans to each of the various partnerships in which both isi and mr bach held interests further petitioners contend that the loans receivable from the partnerships recorded on isi's books would be reduced at the end of the year and a corresponding increase in salary or officer's compensation expense would be made on the books which represented payment to mr bach by the same amount petitioners also contend that each of the alleged payments made to them was recorded as income on their income_tax return for each year petitioners ultimately contend that through this process they were in essence making the loans to the various partnerships and that these loans were never paid back nor credited to petitioners' capital accounts mr bach testified that no written loan agreements ever existed between isi and any partnership or between petitioners and any of the partnerships on brief petitioners attached documents which purport to summarize loans totaling dollar_figure sec_166 provides that there shall be allowed as a deduction any debt which becomes worthless during the taxable_year petitioners bear the burden to establish the existence of a bona_fide debt the amount of the debt that the debt was incurred in or was created or acquired in connection with mr bach's trade_or_business and that the debt became worthless at least in part during the taxable_year sec_166 d rule a sec_1_166-1 c b income_tax regs from isi to the various partnerships these documents were not admitted as evidence however even if we were to accept these documents as proof of partnership debts to isi petitioners have not offered any documentation which would confirm that isi owed petitioners a similar amount in an attempt to prove that such a debt existed petitioners offered isi's general ledger as of date which reflects that payments were made from isi to petitioners and from petitioners to isi however as of the end of the general ledger shows total officer loans payable of dollar_figure such a small debt to petitioners during does not support their claims that there was in excess of dollar_figure million in loans that became worthless in with regard to the dollar_figure allegedly lent by petitioners to the various partnerships via isi we find that petitioners have not met their burden of proving that a bona_fide debt existed the only evidence in support of petitioners' argument is mr bach's own self-serving testimony no notes were executed no due_date or interest rate was established and no security was offered or taken therefore we deny all of 8the officer loan payable account shows a number of loans from mr bach to isi and shows payments either to mr bach or to other vendors on behalf of mr bach the beginning balance of the officer loan payable account is zero and the balance at the end of the year is dollar_figure we also note that many of the cash payments which reduce isi's payable to mr bach during were listed as payments for among other things country club_dues a yacht petitioners' jaguar automobile and the automobiles of petitioners' daughters petitioners' claimed bad_debt deductions see williams v commissioner tcmemo_1994_560 it is not clear whether petitioners are also making an argument that money advanced to the partnerships by isi should be viewed as increasing mr bach's basis in the partnerships for purposes of determining the amount of gain any such argument must be rejected for the same reason we reject petitioners' argument that they are entitled to an offsetting loss early distribution from petitioners' ira during petitioners concede they received an ira distribution in the amount of dollar_figure from putnam option income trust during amounts paid or distributed out of an ira must be included in gross_income in the manner provided under sec_72 sec_408 a 10-percent tax on early distributions generally applies where a taxpayer receives a distribution from a qualified_retirement_plan which is includable in his gross_income sec_72 although sec_72 sets forth certain exceptions to the 10-percent tax on early distributions petitioners have presented no evidence to suggest they fit within any of these exceptions therefore we find that petitioners are liable for the 10-percent additional tax under sec_72 see chiu v commissioner tcmemo_1997_199 excess_contributions to petitioners' ira during petitioner barbara bach made contributions totaling dollar_figure to her ira during under sec_4973 a 6-percent tax is imposed on excess_contributions to an ira an excess_contribution is defined as an amount contributed to an ira less any qualified rollovers and less the amount allowable as a deduction under sec_219 sec_4973 sec_219 allows a maximum deduction of dollar_figure for a contribution to ms bach's ira because ms bach made an excess_contribution of dollar_figure to her ira none of which constituted a qualified rollover she is subject_to this tax addition_to_tax for failure_to_file a timely return respondent determined that petitioners are liable for an addition_to_tax under sec_6651 petitioners filed their federal_income_tax return on date petitioners bear the burden_of_proof on this issue 78_tc_154 petitioners did not address this issue on brief nor is there any evidence in the record that would lead us to conclude that they had a reasonable excuse for not filing their return until date see sec_6651 thus we sustain respondent's determination additions to tax for negligence respondent also determined that petitioners are liable for additions to tax under sec_6653 and b this court has defined negligence as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 979_f2d_66 5th cir affg tcmemo_1991_510 85_tc_934 respondent made numerous adjustments to petitioners' income and deductions for petitioners have not presented any evidence either at trial or on brief to convince us that their omissions from gross_income and excess_deductions were not the result of negligence therefore we sustain respondent's determination additions to tax for substantial_understatement_of_income_tax the final issue for decision is whether petitioners are liable for additions to tax under sec_6661 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 however the amount of the understatement may be reduced under sec_6661 for amounts adequately disclosed or supported by substantial_authority petitioners have not addressed this issue on brief nor have they presented any evidence that would bring them within the safe_harbor provisions of sec_6661 accordingly we sustain respondent's determination decision will be entered under rule
